Exhibit 10.3

 

AMENDMENT AND WAIVER

 

Amendment and Waiver dated as of July 7, 2005 (hereinafter “Agreement” or
“Amendment and Waiver”) between Analysts International Corporation, a Minnesota
corporation, (hereinafter “the Company”), and John D. Bamberger (hereinafter
“Executive”).

 

WHEREAS, Executive is employed as Executive Vice President and Chief Operating
Officer of the Company pursuant to the terms of an Employment Agreement dated as
of October 31, 2001 (hereinafter “Employment Agreement”); and

 

WHEREAS, Section 3.4 of the Employment Agreement provides for certain rights of
Executive if Executive terminates his employment for “Good Reason,” defined, in
part, in the Employment Agreement as a material and substantial reduction by the
Company in Executive’s job description or assignment by the Company of Executive
to duties materially inconsistent with Executive’s expertise, experience and
prior duties or the occurrence of a Change in Control as defined in Section 7.12
of the Employment Agreement; and

 

WHEREAS, Executive, as part of his employment with the Company, has executed an
Agreement (hereinafter “Change in Control Agreement”) providing for certain
payments and benefits under certain circumstances subsequent to a “Change in
Control” as that term is defined therein; and

 

WHEREAS, Paragraph 2 of the Change in Control Agreement further provides, in
part, that Executive may terminate his employment for any reason during a
one-month period beginning on the first day of the eleventh month following a
Change in Control (hereinafter “Eleventh Month Right to Terminate”) following a
Change in Control and/or for “Good Reason” during the thirty-six month period
following a Change in Control and receive, among other things, a cash payment
(hereinafter the “Change in Control Payment”) equal to 2.99 times his “Eligible
Earnings,” as that term is defined therein; and

 

WHEREAS, Executive holds options to purchase shares of the Company’s common
stock (“Options”) under one or more of the Company’s stock option plans,
(specifically, the Analysts International Corporation 1994 Stock Option Plan,
the Analysts International Corporation 1999 Stock Option Plan, the Analysts
International Corporation 2000 Nonqualified Stock Option Plan, the Analysts
International Corp. 2004 Equity Incentive Plan, (collectively, the “Plans”));
and

 

WHEREAS, pursuant to the terms of certain of the Plans or by resolution adopted
by the Company’s Board of Directors (or a committee thereof) the vesting of such
Options will accelerate upon completion of the Merger; and

 

WHEREAS, the Company entered into an Agreement and Plan of Merger (hereinafter
“Merger Agreement”), dated as of April 12, 2005, with Computer Horizons
Corporation (hereinafter “CHC”) and JV Merger Corp., a wholly-owned subsidiary
of CHC; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Merger Agreement, the Company will be merged with and
into JV Merger Corp. and will become a wholly-owned subsidiary of CHC (the
“Merger”); and

 

WHEREAS, the Merger contemplated by the Merger Agreement constitutes a Change in
Control as defined in the Change in Control Agreement and the Employment
Agreement; and

 

WHEREAS, the Company and CHC have agreed and Executive has agreed in principle
that, effective with the consummation of the Merger, Executive will be employed
by CHC or the Company without reduction in Executive’s gross base salary as
General Manager - Solutions; and

 

WHEREAS, Executive’s new position with CHC or the Company immediately after the
consummation of the Merger may give rise to Executive’s right to terminate his
employment for “Good Reason” as that term is defined in the Change in Control
Agreement and in the Employment Agreement; and

 

WHEREAS, Executive and the Company have agreed that in exchange for the
consideration set forth herein, Executive will forego and waive certain rights
to receive the Change in Control Payment and other payments, rights and benefits
under the Change in Control Agreement as further detailed herein, and has agreed
to forego and waive the accelerated vesting of Options held by him, but only to
the extent that Executive’s waiver of Good Reason pertains to the Merger, it
being understood that such waiver of Good Reason shall have no force or effect
with respect to any subsequent transactions or events; and

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and other good and valuable consideration, the parties hereto, intending
to be legally bound, agree as follows:

 

1.  Waivers.  In consideration of the benefits to be conferred on Executive
pursuant to Section 3 below, as well as the other provisions contained herein,
Executive hereby agrees to the waivers set forth in this Section 1, but only to
the extent that Executive’s Good Reason waiver pertains to the Merger, it being
understood that such waiver of Good Reason shall have no force or effect with
respect to any subsequent transactions or events.

 

a.               Waiver of Eleventh Month Right to Terminate.  Executive hereby
expressly waives his Eleventh Month Right to Terminate his employment and
receive any Change in Control Payment, as set forth in Section 2.(i) of the
Change in Control Agreement.

 

b.     Waiver of Good Reason.  Executive hereby expressly waives his right to
terminate his employment and receive any Change in Control Payment pursuant to
Sections 14.(a), 14.(b), 14.(c) and 14.(d)(as it relates to travel only) of
Exhibit A of the Change in Control Agreement or pursuant to Section 3.4 of the
Employment Agreement,  provided that Executive’s waiver of Good Reason in this
subparagraph b. is limited to Executive’s employment with CHC or the Company
immediately following the completion of the Merger.

 

--------------------------------------------------------------------------------


 

c.               Waiver of Acceleration of Vesting of Options.  Executive hereby
waives the accelerated vesting of any Options held by him pursuant to the
Plans.  Such Options shall continue to vest in accordance with the vesting
schedule or schedules associated with the grant of such Options.

 

2.  Consent to Amendment of Paragraph 2.(a) of the Change in Control Agreement. 
On the Effective Date (as defined below), Paragraph 2.(a) of the Change in
Control Agreement is hereby deleted in its entirety and in lieu thereof the
following provision is inserted:

 

(a)           Cash Payment.  Not more than 10 days following the Date of
Termination, or, if later, not more than 10 days following the date of the
Change in Control, the Company will make a lump-sum cash payment to Executive in
an amount equal to (i) 2.99 times Executive’s Eligible Earnings, less (ii) any
incentive compensation payments made to Executive for the year ending after
Executive’s Date of Termination, less (iii) an amount equal to the cash
payment(s) received by the Executive pursuant to Paragraph 3.(a) below, and less
(iv) the value of any restricted shares of Company common stock awarded to
Executive pursuant to Paragraph 3.(b) below (the “Restricted Stock”).  The value
of the Restricted Stock shall be the price of CHC common stock at the close of
the last regular NASDAQ trading session prior to the date of Executive’s Change
in Control termination, as reported by The Wall Street Journal or a comparable
reporting service, or, if no sale of such stock shall have occurred on such
date, on the next preceding day on which a sale of stock occurred.

 

3.  Consideration.  In exchange for the waiver(s) and consents set forth in
Paragraphs 1 and 2 of this Agreement, Executive shall receive the consideration
set forth below.

 

a.  Cash Payments.  On the Effective Date, Executive shall receive a lump sum
cash payment in the gross amount of $ 200,000 (two hundred thousand dollars). 
In addition, on the first anniversary date of the Effective Date, Executive
shall receive an additional lump sum cash payment in the gross amount of
$200,000 (two hundred thousand dollars).  Such payments will be subject to tax,
benefits and other required or voluntary withholding.

 

b.  Restricted Stock.  On the Effective Date, Executive shall receive thirty
thousand (30,000) shares of Restricted Stock issued pursuant to the Company’s
2004 Equity Incentive Plan and subject to a two-year vesting schedule for
removal of the restrictive legend on the stock certificate issued after such
award, with such restrictive legend to be removed on 50% of such shares on the
first anniversary of the Effective Date and with such restrictive legend to be
removed on the remaining 50% of such shares on the second anniversary of the
Effective Date.  Executive shall sign a standard Restricted Stock Award
agreement containing the restrictions outlined herein and under substantially
similar terms and conditions as the Restricted Stock Agreement attached hereto
as Exhibit A.

 

4.  Effective Date.  This Amendment and Waiver shall be effective after approval
of the Merger by CHC’s and the Company’s respective shareholders (the “Effective
Date”).  The

 

--------------------------------------------------------------------------------


 

parties agree that if the Merger is not consummated within thirty (30) days
after the Effective Date, the waivers and consents contained in this Amendment
and Waiver shall be null and void, and Executive shall repay or surrender, as
the case may be, any and all consideration received pursuant to this Amendment
and Waiver.  The parties further agree that in the event that the Merger is
consummated, but Executive is not employed after the consummation of the Merger
as contemplated by this Amendment and Waiver, the terms of Executive’s Change in
Control Agreement and Employment Agreement shall control, and the parties shall
take all appropriate action necessary and cooperate to the fullest extent to
give effect to the terms of the Change in Control Agreement and Employment
Agreement, as amended hereby.

 

5.  Additional Covenants.

 

a.  Consent of CHC.  The provisions of this Agreement shall be subject to, and
shall have no effect until, consent in writing by CHC.

 

b.  Employment with CHC or the Company.  Executive’s employment agreement with
CHC or the Company following the Merger shall include a gross base salary at
least equal to that currently being paid to the Executive and shall include
reasonable change in control provisions generally calling for, at a minimum, a
cash payment of two times the sum of gross annual base salary plus targeted
incentive compensation.

 

6.  Advice of Counsel.  Executive understands and acknowledges that he has been
free to seek the advice of his own counsel and hereby acknowledges that he has
either sought such advice and counsel prior to executing this Amendment and
Waiver or has chosen to forego such right.

 

7.  Effect of Amendment and Waiver. Except as expressly amended or waived as set
forth in this Amendment and Waiver, all of the other provisions of Executive’s
Change in Control Agreement and his Employment Agreement shall remain in full
force and effect without modification or waiver unless later agreed to in
writing.

 

8.  Governing Law.  This Agreement shall be governed by and construed and
interpreted exclusively in accordance with the applicable laws of the State of
Michigan, without regard to its conflicts of law provisions that might refer to
the construction or interpretation of this Agreement to the laws of another
state.

 

9.  Successors.  This Amendment and Waiver shall be binding upon the Company’s
successors and assigns and Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment and
Waiver.

 

 

EXECUTIVE

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

/s/ John D. Bamberger

 

 

By:

/s/ Michael J. LaVelle

 

John D. Bamberger

 

 

Michael J. LaVelle

 

 

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

Agreed and consented to by:

 

 

 

 

 

COMPUTER HORIZONS CORPORATION

 

 

 

 

 

By:

/s/ Michael C. Caulfield

 

 

 

 

Name

 

 

 

 

 

Its:

General Counsel and Secretary

 

 

 

 

 

 

Date:

July 8, 2005

 

 

 

 

--------------------------------------------------------------------------------